UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21891 Cheswold Lane Funds (Exact name of registrant as specified in charter) 100 Front Street, Suite 960 West Conshohocken, PA 19428 (Address of principal executive offices) (Zip code) Colleen Quinn Scharpf Cheswold Lane Asset Management, LL 100 Front Street, Suite 960 West Conshohocken, PA 19428 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 940-5330 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1.Schedule of Investments. Cheswold Lane International High Dividend Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 99.0% CONSUMER DISCRETIONARY 18.5% Casino Guichard-Perrachon S.A. $ Compass Group PLC David Jones Ltd. Honda Motor Co., Ltd. Marks & Spencer Group PLC PPR Toyota Motor Corp. Yue Yuen Industrial Holdings Ltd. CONSUMER STAPLES 20.2% British American Tobacco PLC Diageo PLC Henkel A.G. & Co. KGaA Nestle S.A. Pernod-Ricard S.A. Unilever NV ENERGY 20.3% BG Group PLC BP PLC ENI SpA 86 Inpex Corp. Modec, Inc. Noble Corp.* Royal Dutch Shell PLC A Shares Saipem SpA Technip S.A. Transocean Ltd. Woodside Petroleum Ltd. FINANCIALS 14.1% AXA S.A. BNP Paribas Commonwealth Bank of Australia Deutsche Bank AG HSBC Holdings PLC ING Groep NV* MS&AD Insurance Group Holdings ORIX Corp. Oversea-Chinese Banking Corp. Ltd. Prudential PLC See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (continued) September 30, 2011 (Unaudited) Number of Shares Value Tokio Marine Holdings, Inc. $ HEALTH CARE 6.8% Fresenius Medical Care AG & Co. KGaA Roche Holding AG INDUSTRIALS 7.1% Chiyoda Corp. Fraser and Neave Ltd. JGC Corp. Siemens AG Toyo Engineering Corp. INFORMATION TECHNOLOGY 2.5% Canon, Inc. MATERIALS 7.5% Air Liquide S.A. Air Water, Inc. BHP Billiton Ltd. BHP Billiton PLC Rio Tinto Ltd. Voestalpine AG TELECOMMUNICATION SERVICES 2.0% Vodafone Group PLC TOTAL COMMON STOCKS (Cost $24,685,150) Principal Amount Value SHORT-TERM INVESTMENT 0.2% Variable Rate Demand Deposit $ UMB Bank Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $47,671) See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (continued) September 30, 2011 (Unaudited) TOTAL INVESTMENTS (Cost $24,732,821) 99.2% $ Other Assets Less Liabilities 0.8% NET ASSETS 100.0% $ * Non-income Producing † Indicates yield as of September 30, 2011 See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) September 30, 2011 Investments by Country (unaudited) (As a Percentage of Long-term Investments) Australia % Austria France Germany Hong Kong Italy Japan Netherlands Singapore Switzerland United Kingdom Total % See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) Note 1. Federal Income Tax Information At September 30, 2011, gross unrealized appreciation and depreciation of investments owned by the Fund, based on cost for federal income tax purposes, were as follows: Aggregate cost of investments $ Unrealized appreciation Unrealized depreciation ) Net unrealized depreciation on investments $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 2. Fair Value Measurements Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels as described below: • Level 1 − quoted prices in active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 − other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 − significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011: Sectors Level 1 Level 2 Level 3 Total Consumer Discretionary $
